Ed Juez Asociado Senior Todd, Je,,
emitió la opinión de] tribunal.
La corte inferior al dictar sentencia, en corte abierta después de practicada la prueba en est,e caso sobre alimentos *531y sin dar cumplimiento al artículo 227 del Código de Enjui-ciamiento Civil,(1) se limitó a decir lo siguiente:
“Se procedió a la páetica de la prueba de ambas partes, y, poi el resultado de la misma, la Corte declara con lugar la demanda. A este Juez no le cabe la menor duda de que el niño Francisco Falcon es hijo del demandado a juzgar por su fisonomía física, el arco de las cejas de ambos, la nariz, la frente y la cara, por todo ello se ve claramente que este niño es el vivo retrato de Francisco Cruz. Yo no sé que podrá decir el Tribunal Supremo, si es que yo tengo razón o no si este caso va en apelación, pero yo no podría estar tranquilo con mi propia conciencia si no declaro con lugar la de-manda. Creo' que no sería fiel conmigo mismo, con mi conciencia de hombre si dijera lo contrario de lo que estoy diciendo, pero si este caso fuera algiín día al Tribunal Supremo a mí me gustaría que los señores jueces de esa Corte vieran la cara del niño y del de-mandado Francisco Cruz y estoy seguro que ellos llegarían a la misma conclusión. Creo que se ha establecido que el padre ha tenido en concepto de hijo a éste niño y que todo padre en nuestro país está en la obligación moral y legal de alimentar a sus hijos que trajeron a la vida en cualquiera forma que sea.
“La Corte declara con lugar la demanda sobre alimentos y or-dena que el demandado deposite todos los lunes de todos los meses, de todos los años, hasta que otra cosa se disponga por la Corte, la suma de diez dólares semanales para los alimentos de este niño, ya que su madre es una mujer casi tuberculosa y no puede hacerlo. Es obligación del padre tratar de que este niño no se contamine con esa enfermedad. Además condena al demandado a depositar liara honorarios del abogado del demandante la suma de cincuenta dólares, sentencia que comenzará a ser cumplida el próximo lunes 10 de junio de 1946.” (Bastardillas nuestras.)
El demandado apeló y en este recurso alega que la sen-tencia no está sostenida por la prueba y es el producto de conclusiones erróneas; que la demanda no aduce hechos su-ficientes constitutivos de causa de acción; que erró la corte inferior al declarar al demandante hijo natural del deman-*532dado y al fijar la suma de $10 semanales como pensión ali-menticia pues no tuvo base o prueba ante sí que lo justificara.
No obstante la forma confusa en que está expresada en la sentencia la conclusión a que llegó la corte, no hay duda de que concluyó que el demandante es hijo del demandado, 1ro., por el parecido existente entre ambos y, 2do., porque el demandado “fia tenido en concepto de hijo a este niño.”
En cuanto al primer fundamento no estamos en condiciones de resolver si existe o no dicho parecido. Aceptando que exista, sin embargo, ese hecho por sí solo no sería suficiente para que una corte pueda resolver que un niño es hijo de determinada persona “a juzgar por su fisonomía física.” El parecido, a lo más, podrá ser un elemento a considerar en el conjunto de la prueba.
 En cuanto al segundo motivo expuesto por la corte inferior, es decir, que el demandado ha tenido en concepto de hijo al demandante, el apelante arguye que la corte consideró probado que el demandante es hijo natural del demandado, cuando la prueba demostró que éste era un hombre casado desde el año 1928 y que el demandante nació el 13 de abril de 1935 y, por tanto, no podía tener la condición de hijo natuval, de acuerdo con el artículo 125 del Código Civil (ed. 1930). Esto es cierto, empero, aceptando que lo que la corte inferior quiso decir fue que la prueba demostró que el demandante es hijo ilegítimo(2)■ del demandado, no hay duda alguna de que, de haberse probado la paternidad, el demandado está obligado a pasar alimentos al demandante, de acnerdo con los artículos 128 y 1.29, en relación con el 143. del mismo código. Rivera v. Cardona, 56 D.P.R. 819; Miranda v. Cacho, 66 D.P.R. 550.
*533La prueba que tuvo ante su consideración la corto inferior !fué contradictoria. La del demandante tendió a demostrar que Mercedes Falcón, madre dél demandante, tuvo relaciones sexuales con el demandado durante varios añoa y que de esas relaciones nació el demandante en el año 1935; que el demandado le ciaba dinero a la madre del demandante para los alimentos de éste y que luego el propio demandante iba donde el demandado semanalmente a buscarlos Fasta que un año antes de radicarse la demanda en el 1946 dejó el demandado de suministrarlos; que asimismo el demandado, cuando nació el demandante, le suministró durante cuarenta días la leche que producía una de 'sus vacas.
La prueba del demandado no negó que el demandado hu-biera tenido relaciones sexuales con la madre del demandante ■ — el propio demandado lo admitió — pero tendió a demostrar que para ese tiempo Mercedes Falcón se quería con otro hombre también. Negó haberle pasado alimentos al demandante en forma alguna.
La. corte sentenciadora, en mejores condiciones que nos-otros para apreciar la prueba, dió crédito a la del deman-dante y descartó la del demandado. Con la aclaración que hemos hecho de que interpretamos la conclusión a que llegó la corte inferior de que el demandante es hijo ilegítimo del demandado y no un hijo natural, no debemos variar dicha conclusión en ausencia de alegación y pincha de que la corto actuara movida por pasión, prejuicio o parcialidad.
En cuanto a la cuantía de la pensión alimenticia fijada, diez dólares semanales, si bien la prueba del demandante fuá de carácter general en el sentido de que el demandado es dueño de fincas y propiedades, dicha prueba no fue negada ni contradicha por el demandado en forma alguna y como la cuantía de una pensión alimenticia puede en cualquier momento ser variada por, la corte si se le demuestra que el demandado no está en condiciones de continuar pasando la *534suma fijada,(3) creemos que el último error señalado, aun cuando se linbiera cometido, no justificaría el que revocára-mos la .sentencia, la cual, en su consecuencia, debe ser con-firmada.

(1)La Eegla 52(a) 'de Enjuiciamiento Civil no es -aplicable, por tratarse de un caso de alimentos que se tramita por el procedimiento del juicio de desahucio. Véase Eegla 81(a).


(2)Bajo las disposiciones de la Ley núm. 229 do 12 de mayo de 1942 ((1) pág. 1297), según enmendada por la Ley núm. 243 de 12 do mayo de 1945 (pág. 815), ha desaparecido el concepto de hijos ilegítimos de todos aquéllos nacidos fuera (le matrimonio con posterioridad a' la vigencia de dicha ley y los cuales se considerarán como hijos naturales.


(3)E1 artículo 146 del Código Civil dispone que:
“La cuantía de los alimentos será proporcionada a los recursos del qua los da y a las necesidades del que los recibe, y se reducirán o aumentarán en proporción a los recursos del primero y a las necesidades del segundo.”